Citation Nr: 0400083	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  01-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of an injury to the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the RO in Pittsburgh, 
Pennsylvania, which confirmed and continued a 20 percent 
disability rating for a service-connected residual injury to 
the lumbosacral spine.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.

A review of the claims folder reveals that the veteran was 
never properly advised of the VCAA, and the potential impact 
this law might have on his claim.  This violation of due 
process must be addressed before the Board can undertake any 
action in this claim.

Compliance requires that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002)), they should be given the opportunity 
to respond.

With respect to the veteran's claim for entitlement to an 
increased rating for service-connected residuals of an injury 
to the lumbosacral spine, currently evaluated as 20 percent 
disabling, the Board notes that the RO has rated this 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The rating schedule criteria for evaluating musculoskeletal 
system disorders of the spine were changed, effective 
September 23, 2002, and again on September 26, 2003.  It is 
not clear that the veteran was given notice of the September 
23, 2002, regulation change and he has not been given notice 
of the September 26, 2003, regulation change.  The RO must 
consider the veteran's claim under the new criteria of 38 
C.F.R. § 4.71a, and the RO must be provided an opportunity to 
notify the veteran of the new regulation and consider the 
claim in light of the recent change. 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13, the 
veteran is entitled to have his claim evaluated under 
applicable criteria that was revised during the course of an 
appeal with the more favorable version applied.  See also 
38 U.S.C.A. § 5110(g) (West 2002) (effective date of an 
increased rating rendered under the revised regulation cannot 
be earlier than the effective date of the revision).  Due to 
the change in the regulation, the veteran should be scheduled 
for a current VA orthopedic examination in order to determine 
the nature and severity of his service-connected lumbosacral 
spine disorder. 

During a video hearing in April 2002, the veteran testified 
that he sought treatment from Dr. J. M. Oppy, M.D., for the 
past 15 years.  A statement from Dr. Oppy dated March 2002, 
revealed that Dr. Oppy treated the veteran for the past 
eighteen years.  The RO should contact Dr. Oppy and obtain 
all the veteran's treatment records for a lumbosacral spine 
disorder.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran has 
been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), he should be given the 
opportunity to respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, who have 
treated him for a lumbosacral spine 
disorder from September 1998 to the 
present.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records 
including all treatment records from 
Dr. Oppy pertaining to a lumbosacral 
spine disorder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO must advise the veteran of 
the changes made under Diagnostic Code 
38 C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
26, 2003. 

4.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability of his service-
connected lumbosacral spine disorder.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  In addition, prior to 
the examination, the examiner must be 
provided with a copy of the old and 
revised criteria of 38 C.F.R. § 4.71a.  

The report must include range of motion 
studies for the back with notations as 
to the degree of motion at which the 
veteran experiences pain, if any.  The 
examiner should identify and completely 
describe any other current 
symptomatology, including any 
functional loss of the back due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should inquire as 
to whether the veteran experiences 
flare-ups.  If so, he or she should 
describe, to the extent possible, any 
additional functional loss or 
limitation of motion during such flare-
ups.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be 
furnished a supplemental statement of 
the case with citation to all 
applicable law and regulations, 
including those applicable to VCAA, and 
given the opportunity to respond 
thereto.  The RO is advised that they 
are to make a determination based on 
the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA or other 
legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




